Citation Nr: 1700037	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  14-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertensive arteriosclerotic heart disease, for accrued benefits purposes.

2.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status, for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and R. M.




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to December 1963 and from June 1966 to January 1985, including service in the Republic of Vietnam. Awards included the Combat Action Ribbon. The Veteran died in September 2012. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which in pertinent part, granted service connection for hypertensive arteriosclerotic heart disease and assigned a 10 percent rating effective June 4, 2012, for accrued purposes, and which denied entitlement to special monthly compensation based on the need for aid and attendance or housebound status, for accrued benefits purposes.

In February 2015, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that in addition to the paper claims file, the appeal is being processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.





FINDINGS OF FACT

1. The Veteran died in September 2012 and had pending claims for service connection for hypertensive arteriosclerotic heart disease and special monthly compensation based on the need for aid and attendance or housebound status.

2. The appellant's timely claim for accrued benefits was received in October 2012.

3. Since service connection was established effective December 4, 2012, the Veteran's hypertensive arteriosclerotic heart disease was manifested by continuous medication required. 

4. The schedular criteria were adequate to evaluate the hypertensive arteriosclerotic heart disease disability under consideration for accrued benefits purposes.

5. Impairment caused by non-service-connected status post cerebrovascular disease infarct (stroke) required the care or assistance of another on a regular basis and rendered the Veteran housebound.

6. The Veteran's total disability rating based on individual unemployability was granted on the basis of numerous disabilities involving his lumbosacral spine, right and left knees, and right and left lower extremities.

7. Neither the service-connected hypertensive arteriosclerotic heart disease alone, nor the service-connected musculoskeletal disabilities affecting the Veteran's spine, knees, and lower extremities required the care and assistance of another on a regular basis and did not render the Veteran housebound.





CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for hypertensive arteriosclerotic heart disease, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.1000, 4.7, 4.100, 4.104, Diagnostic Code 7007 (2016).

2. The criteria for special monthly compensation benefits based on the need for aid and attendance and housebound status, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1114, 1502, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the appellant's accrued benefits claims, VA has met all statutory and regulatory notice and assistance provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters that were sent to the Veteran during his lifetime in October 2008, January 2009, and April 2012 satisfied the duty to notify provisions with respect to his service connection and aid and attendance/housebound claims, and notified him of the regulations pertinent to the establishment of an effective date and disability rating. Moreover, because the issue of entitlement to an initial increased rating for purposes of accrued benefits for the hypertensive arteriosclerotic heart disease disability is a downstream issue from that of service connection (for which a VCAA letter was issued in January 2009, and in October 2008 after his initial claim for a heart disability), another VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003). The Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

In addition, a VA letter that was sent to the appellant in October 2012 satisfied the duty to notify provisions with respect to her accrued benefits claims.

The duty to assist the appellant has been satisfied in this case. Claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died. 38 U.S.C.A. § 5121(a) (West 2014). Here, prior to the Veteran's death, VA had obtained service treatment records, VA treatment records, and private treatment records identified by the Veteran during his lifetime. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Moreover, the Veteran was afforded a VA examination in October 2010. The Board has determined that the examination was adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA has also afforded the appellant the opportunity to present testimony, written statements, and evidence. As mentioned above, the appellant testified at a February 2015 hearing before the undersigned VLJ. During the hearing, the VLJ identified the issues on appeal, and solicited information as to the potential existence of any outstanding relevant evidence. The appellant has neither asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2016) nor identified any prejudice in the conduct of the Board hearing. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), and that any error in notice provided during the appellant's hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II. Accrued Benefits Claims

During his lifetime, the Veteran asserted that if service connection was granted for hypertensive arteriosclerotic heart disease, he would be eligible for aid and attendance benefits. Similarly, the appellant asserts that a 100 percent rating is warranted for service-connected hypertensive arteriosclerotic heart disease, for accrued benefits purposes and that special monthly compensation based on the need for aid and attendance or housebound status, for accrued purposes, is warranted.

The appellant elaborated on her assertions during the February 2015 hearing.
She testified that the Veteran's combined evaluation for compensation had been 90 percent [from September 28, 2007] and 80 percent [from August 11, 2008], but he had been receiving the 100 percent rate since 2004. (A total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was granted effective September 20, 2004). Because she did not receive an additional monetary benefit when service connection for the heart disability was granted on an accrued basis, she believed that a higher, 100 percent schedular rating was warranted. She also testified that the Veteran had been bedridden at home for the six years prior to his death and submitted photographs of the Veteran in bed or in a wheelchair. A representative from the Manila RO who assisted with the hearing reported she had explained to the appellant the necessary requirements to prove the Veteran's heart disability was far worse than how it was rated, but the appellant indicated that she believed all the necessary records had already been submitted except for the photographs she submitted with a waiver of RO consideration.

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). 

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated." 38 C.F.R. § 3.160(c).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. In this case, as the Veteran died in September 2012, such provisions are applicable.

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present in a veteran's claims folder when he died. 38 U.S.C.A. § 5121(a) (West 2014); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999). Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death. There is an exception for outstanding service treatment records or VA treatment records, as they are considered to be in the constructive possession of VA at the time of death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Historically, the Veteran filed claims for entitlement to service connection for hypertensive arteriosclerotic heart disease and special monthly compensation based on the need for aid and attendance or housebound status in October 2008 and again in December 2008. 

The Veteran died in September 2012. The appellant filed an application for dependency and indemnity compensation (DIC) benefits, including timely claims for accrued benefits, in October 2012. As the Veteran's service connection claim, which was granted and assigned a 10 percent rating effective June 4, 2012, and aid and attendance/housebound claim, were pending at the time of his death, adjudication of the claims for an initial higher rating for hypertensive arteriosclerotic heart disease and special monthly compensation based on the need for aid and attendance or housebound status, both for purposes of accrued benefits, is now appropriate.

Hypertensive Arteriosclerotic Heart Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the
basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Id. at 594. Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). The Board notes that this issue involves the appellant's dissatisfaction with the initial rating for the Veteran's hypertensive arteriosclerotic heart disease assigned following the grant of service connection effective June 4, 2012, and staged ratings are to be considered.

During his lifetime, the Veteran applied for service connection for hypertensive arteriosclerotic heart disease, but the claim was denied because the medical evidence of record, including an October 2010 VA examination, did not confirm a current disability. In July 2012, the Board remanded the Veteran's claim to obtain medical opinion evidence based on a review of the claims file and examination of the Veteran. Although the Veteran died in September 2012, a VA physician reviewed the Veteran's claims file and concluded that a private echocardiogram report dated June 4, 2012 confirmed a current disability. The RO rated the Veteran's hypertensive arteriosclerotic heart disease 10 percent disabling for accrued benefits purposes pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, the schedular criteria used to evaluate hypertensive heart disease.

Guidelines for the application of the evaluation criteria for the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020 are set forth at 38 C.F.R. § 4.100. When evaluating a disability under these codes, there must be a determination made as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases. 38 C.F.R. § 4.100(a). Here, the November 2012 reviewing VA physician noted the Veteran had taken Clopidogrel (Plavix), which is prescribed to reduce the risk of heart disease or stroke, since he was hospitalized for a stroke in July 2006. Also, electrocardiogram, echocardiogram, and x-ray studies were performed during the Veteran's lifetime and showed no evidence of cardiac hypertrophy (heart enlargement) or dilatation. 

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except for a few exceptions, including when there is a medical contraindication. 38 C.F.R. § 4.100(b). If left ventricular ejection fraction (LVEF) testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 38 C.F.R. § 4.100(c). In this instance, METS testing was contraindicated and not performed on VA examination in October 2010 or during other private examinations because the Veteran was stretcherborn status post stroke with right-sided hemiparesis.

For evaluation purposes, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Under Diagnostic Code 7007, a 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required. A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. The maximum 100 percent rating is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7007 (2016).

An August 2006 private discharge summary reflects that the Veteran was admitted for hospitalization in July 2006 due to a change in sensorium.  He was noted to be non-hypertensive. A CT scan revealed acute cerebral infarct (stroke). The discharge diagnosis was cerebrovascular disease infarct and chronic obstructive pulmonary disease (COPD). Discharge medications included Plavix. A September 2006 VA record reflects that a July 2006 chest x-ray from the Veteran's hospitalization revealed atheromatous aorta. A heart or cardiovascular disease was not identified. The VA physician who reviewed the discharge report advised the Veteran to follow up with a neurologist if he was unable to present to the VA outpatient clinic; the Veteran's wife disclosed that he was now paralyzed.

In a December 2008 statement from a private physician, F. Estrada, M.D., indicated the Veteran had been under his care due to a stroke, cerebrovascular disease infarct, COPD, hypertension stage II, and other disorders. He reported that the Veteran was bedridden and needed a care attendant for his needs such as eating, bathing, toileting, etc. Dr. Estrada did not identify any hypertensive arteriosclerotic heart disease or ischemic heart disease.

The Veteran was afforded a VA examination in October 2010 and was accompanied by the appellant and a body guard, acting as informants on his behalf due to difficulty speaking and recalling. The informants indicated the Veteran had been bedridden or confined to a wheelchair since his July 2006 stroke and asserted he had experienced chest pains on and off since then. The Veteran endorsed a history of hypertension, angina, dizziness, fatigue, and dyspnea, and reported that continuous medication was required for hypertension, but not required for heart disease. The Veteran was unable to stand or perform stress testing.

Examination findings included normal heart size, no chronic congestive heart failure present or acute congestive heart failure present in the past year, and sinus tachycardia present on electrocardiogram (ECG). The examiner indicated that dimensional echocardiogram was requested and scheduled, but not completed because the Veteran had a hard time traveling. As a result, testing for left ventricular dysfunction was not completed, and the Veteran had an inadequate work up for assessment of presence of disease. The diagnosis was no evidence of ischemic heart disease based on the available examination only.  

The next day, Dr. Estrada completed an ECG study on the Veteran and attached the report to a VA Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ). Dr. Estrada indicated the Veteran had ischemic heart disease diagnosed in December 2008 and listed the following diagnoses: [coronary artery disease], [cerebrovascular accident] and infarction, hypertension, and premature ventricular contractions. Reported current medications included Captopril, Simvastin, and Indurin. Dr. Estrada reported that the Veteran had congestive heart failure, which was not chronic. METs testing was not completed and any symptoms the Veteran may have been experiencing were not recorded. Finally, Dr. Estrada indicated there was no evidence of cardiac hypertrophy or dilatation based on echocardiogram. An echocardiogram report was not included with the examination report.

On June 4, 2012, the Veteran underwent echocardiogram evaluation at a private hospital. Ejection fraction was reported as 55 to 77 percent. The conclusion of the study was reported as follows: normal left ventricular dimensions with normal segmental and global systolic function with stage 1 diastolic dysfunction; aortic sclerosis; mitral sclerosis with trivial mitral regurgitation; normal pulmonary artery pressure. 

As noted above, the Veteran died before any additional testing was scheduled. The September 2012 certificate of death listed the immediate cause as cardiopulmonary arrest probably secondary to acute myocardial infarction. Other significant conditions contributing to death included COPD and pulmonary tuberculosis. A November 2012 VA opinion concluded that the June 4, 2012 echocardiogram report was sufficient evidence of a current hypertensive arteriosclerotic heart disease disability that was related to the Veteran's military service.

Based on the evidence of record, the Veteran's hypertensive arteriosclerotic heart disease was manifested by continuous medication required. This finding is consistent with the 10 percent rating assigned. A higher rating is not warranted because electrocardiogram, echocardiogram, and chest x-ray evidence showed there was no cardiac hypertrophy or dilatation; ejection fraction was recorded as 55 to 77 percent on echocardiogram; and the medical evidence reflects the Veteran did not experience more than one episode of acute congestive heart failure in a one-year period or experience chronic congestive heart failure.

The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted because as explained above, the medical and lay evidence of record did not support a higher rating than already assigned.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The above discussion reflects that the applicable criteria were adequate to rate the Veteran's hypertensive arteriosclerotic heart disease. The criteria contemplate the need for continuous medication and provide numerous other methods for evaluating the severity of heart disease, including diagnostic testing for cardiac hypertrophy or dilatation, METs testing, ventricular dysfunction and ejection fraction, and congestive heart failure. Notably, there was no evidence or argument even suggesting that the schedular criteria were inadequate to evaluate the Veteran's hypertensive arteriosclerotic heart disease. Thus, a referral for consideration of an extraschedular rating, for purposes of accrued benefits, is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue had not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran had not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for hypertensive arteriosclerotic heart disease, for accrued benefits purposes. The benefit of the doubt doctrine is therefore not for application and the claim for a higher disability rating than that previously assigned must be denied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others. In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment. It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 38 C.F.R. § 3.352(a).

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need. "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed. The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice. Id. 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met. In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. Id. 

Prior to his death, the Veteran sought special monthly compensation based on the need for the aid and attendance of another or housebound status. The Veteran's appeal for such benefits was pending at the time of his death in September 2012, and the appellant's derivative claim for purposes of accrued benefits was received the following month. The appellant asserts that the need for special monthly compensation was due to the Veteran's hypertensive arteriosclerotic heart disease, which the Board finds was no more than 10 percent disabling based on the need for continuous medication required.

The Board has considered the medical and lay evidence of record and finds that special monthly compensation based on the need for aid and attendance, for purposes of accrued benefits, is not warranted.

In this case, private medical evidence clearly establishes that the Veteran had a stroke or cerebrovascular infarct in July 2006 with resulting right-sided hemiplegia (paralysis). Numerous physician statements of record attest to the Veteran being bedridden and requiring the aid and attendance of another since the July 2006 stroke due to the right hemiplegia.  See letters from R. Blanco-Solema, M.D. (July 4, 2008); F. Estrada, M.D. (Dec. 6, 2008); C. Calimbas, M.D. (Apr. 2, 2012); P. Almario, P.T. (May 23, 2012); J. Banzon, M.D. (May 31, 2012). Accordingly, although the Veteran was bedridden and needed the regular aid and attendance of another for personal functions he was unable to perform, special monthly compensation, for accrued benefits purposes, in not warranted because the Veteran was bedridden and needed regular aid and attendance due to nonservice-connected disability: status post cerebrovascular infarct with right-sided hemiplegia. Special monthly compensation may not be assigned based on this need.

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the Rating Schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Also, the Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability. The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone. Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In addition to hypertensive arteriosclerotic heart disease, service connection had been established during the Veteran's lifetime for disabilities involving the lumbosacral spine, right knee, left knee, and right and left lower extremities. The highest any one of those disabilities was rated was 40 percent (for the lumbosacral spine disability), and the highest combined evaluation for compensation was 90 percent from September 28, 2007, reduced to 80 percent from August 11, 2008. In a February 2006 rating decision, the RO granted a TDIU on the basis of those disabilities, effective September 20, 2004. In this case, the Veteran's total disability rating was based on a finding that his multiple disabilities of the spine, knees, and lower extremities produced unemployability. As a result, the Veteran's disabilities of the spine, knees, and lower extremities do not satisfy the requirement of a "service-connected disability rated as total," for purposes of special monthly compensation. It follows that special monthly compensation is not warranted either on the basis of additional service-connected disability or disabilities independently ratable at 60 percent, or on the basis of being permanently housebound by reason of service-connected disability or disabilities, because the threshold requirement of a single service-connected disability rated as 100 percent is not met.

In summary, the preponderance of the evidence is against a finding that the appellant is entitled to special monthly compensation based on the need for aid and attendance or housebound status, for accrued benefits purposes. As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and special monthly compensation for aid and attendance or being housebound, for accrued benefits purposes, must be denied. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 10 percent for hypertensive arteriosclerotic heart disease, for accrued benefits purposes, is denied.

Entitlement to special monthly compensation based on the need for aid and attendance or housebound status, for accrued benefits purposes, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


